[Cite as State v. Cartellone, 2013-Ohio-3429.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 99203



                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                  JOHN CARTELLONE
                                                       DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             DISMISSED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-413486

        BEFORE: E.A. Gallagher, J., Stewart, A.J., and Rocco, J.

        RELEASED AND JOURNALIZED:                      August 8, 2013
FOR APPELLANT

John Cartellone, pro se
11525 Dunham Road
Sagamore Hills, OH 44067


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Adam Chaloupka
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
EILEEN A. GALLAGHER, J.:

       {¶1} John Cartellone appeals from the denial of his motions for expungement in

the Cuyahoga County Court of Common Pleas. For the following reasons, we dismiss

this appeal.

       {¶2} Appellant presents six assignments of error pertaining to the trial court’s

denial of his motion for expungement of a third-degree felony theft conviction. The

record indicates that appellant filed his motion under case numbers CR-413486 and

CR-401663. Although appellant asserts that he was indicted, pleaded guilty to and was

convicted of one count of theft in case CR-413486, the record shows otherwise. The

indictment in CR-413486 charged appellant with 19 counts of forgery. The record

reflects that the state entered a nolle prosequi on the indictment in CR-413486 on

November 30, 2001, and appellant was never convicted of any crime in that case.

Nonetheless, appellant’s notice of appeal lists only CR-413486, as does the affidavit of

indigence that appellant filed, pro se.

       {¶3} We acknowledge that appellant filed a motion to seal the record and

captioned that single motion with both case numbers CR-413486 and CR-401663.

       {¶4} The hearing conducted by the trial court addressed both case numbers as

reflected by the transcript before us.

       {¶5} To compound matters, the trial court’s opinion and judgment entry denying
the motion for expungement and attached to the notice of appeal references only

CR-413486 and states that “Cartellone pled guilty to one count of theft, a felony of the

third degree * * *.” That is not the fact of the matter in CR-413486. To reiterate,

CR-413486 was nolled.

       {¶6} The arguments presented by appellant all relate to alleged errors in the trial

court’s denial of his motion for expungement for a theft conviction. Unfortunately,

appellant has failed to appeal from a case in which he was actually convicted of theft.

In his arguments, appellant makes repeated references to sentencing entries that are not

part of the record in CR-01-413486.        Because appellant’s assignments of error all

pertain to an outstanding restitution obligation that appellant asserts was part of his

sentence for a theft conviction and such sentence and case are not part of this appeal, we

find that his failure to appeal the correct case precludes our review.

       {¶7} Accordingly, without any record to review, we must presume regularity in

the proceedings of the trial court and summarily reject appellant’s assignments of error.

State v. Bruce, 8th Dist. Cuyahoga No. 96365, 2011-Ohio-2937; State v. Bleehash, 5th

Dist. Licking No. 05CA123, 2006-Ohio-4580 (dismissing appeal where appellant had

appealed the wrong case).

       {¶8} Accordingly, this appeal is dismissed.

       It is ordered that appellee recover of appellant costs herein taxed.

       It is ordered that a special mandate be sent to said lower court to carry this

judgment into execution.
       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

KENNETH A. ROCCO, J., CONCURS;
MELODY J. STEWART, A.J., CONCURS IN
JUDGMENT ONLY, WITH SEPARATE
CONCURRING OPINION


MELODY J. STEWART, A.J., CONCURRING IN JUDGMENT ONLY:

       {¶9} I agree that this appeal should be dismissed, but for different reasons than

the majority.

       {¶10} The appellant must designate in the notice of appeal the order being

appealed. Parks v. Baltimore & Ohio RR., 77 Ohio App.3d 426, 428, 602 N.E.2d 674

(8th Dist.1991), citing Maritime Mfrs., Inc. v. Hi-Skipper Marina, 70 Ohio St.2d 257,

258-259, 436 N.E.2d 1034 (1982). An appellate court “is without jurisdiction to review

a judgment or order that is not designated in the appellant’s notice of appeal.” State v.

Dixon, 9th Dist. Summit No. 21463, 2004-Ohio-1593, ¶ 7.

       {¶11} Cartellone lists only CR-413486 in the notice of appeal, so that is the only

case that this court can consider on appeal. While it is true that the state dismissed

CR-413486, Cartellone asked the court to seal the record in that case. That request was

viable under R.C. 2953.52(A)(1) because the statute applies not only to convictions, but
to records in a case that has been dismissed against the defendant.

       {¶12} Unfortunately, Cartellone presented no argument at the hearing in support

of sealing the dismissed case, and he likewise did not do so on appeal — his arguments

relate solely to a case other than that listed in his notice of appeal.